Citation Nr: 0911317	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-34 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for right knee post-
traumatic degenerative joint disease (DJD) status-post right 
arthroscopy for torn medial meniscus greater than 30 percent 
prior to June 23, 2008, and an increased combined rating 
greater than 60 percent from June 23, 2008. 

2.  Entitlement to an increased initial rating for left knee 
degenerative arthritis greater than 10 percent prior to June 
23, 2008, and an increased combined rating greater than 30 
percent from June 23, 2008.

3.  Entitlement to an increased initial rating greater than 
10 percent for right ankle degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to February 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision that granted 
service connection for right ankle and left knee conditions 
and assigned the initial rating and a January 2006 rating 
decision that denied all the claims listed above.  Both 
rating decisions are out of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The Veteran had a hearing before the Board in December 2007 
and the transcript is of record.

The case was brought before the Board in February 2008, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The Board notes that the RO awarded the Veteran higher 
ratings for both the left and right knee disabilities on 
appeal here, effective June 23, 2008, in an October 2008 
rating decision.  After the Veteran has perfected his appeal, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 
Accordingly, the issues are still properly before the Board 
here and the issues have been appropriately rephrased above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 23, 2008, the Veteran's right knee 
disability was manifested by a ruptured meniscus, decreased 
range of motion, instability and post-traumatic degenerative 
changes.

2.  From June 23, 2008, the Veteran's right knee disability 
is manifested by severe DJD, patellofemoral syndrome status-
post medial meniscotomy, cartilage defects, joint effusion, 
multiple loose bodies, denuded medial meniscus, limitation of 
motion and pain.

3.  Prior to June 23, 2008, the Veteran's left knee 
disability was manifested by limited motion, stiffness and 
degenerative changes.

4.  From June 23, 2008, the Veteran's left knee disability is 
manifested by limited motion, DJD, severe patellofemoral 
syndrome, pain, crepitation, articular cartilage loss and a 
torn medial meniscus. 

5.  The Veteran's right ankle disability is manifested by 
limited motion and pain. 


CONCLUSIONS OF LAW

1.  Prior to June 23, 2008, the criteria for a disability 
rating greater than 30 percent for right knee post-traumatic 
degenerative joint disease (DJD) status-post right 
arthroscopy for torn medial meniscus have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5003, 5257 (2008).

2.  From June 23, 2008, entitlement to a combined disability 
rating greater than 60 percent for right knee post-traumatic 
degenerative joint disease (DJD) status-post right 
arthroscopy for torn medial meniscus is barred as a matter of 
law. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.68, 4.69, 
4.71a, Diagnostic Codes (DCs) 5258, 5260 and 5261 (2008).

3.  Prior to June 23, 2008, the criteria for a disability 
rating greater than 10 percent for degenerative arthritis of 
the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5003 (2008).

4.  From June 23, 2008, the criteria for a combined 
disability rating greater than 30 percent for degenerative 
arthritis of the left knee have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 
(DCs) 5003, 5258 (2008).

5.  The criteria for a disability rating of 20 percent, but 
no greater, for a right ankle disability, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5003, 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the Veteran in August 2004 and April 2008.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The April 2008 letter 
indicated how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The April 
2008 letter notified the Veteran of all the elements required 
by Vazquez-Flores.  Id.  The Board notes the April 2008 
letter only specifically notified the Veteran of Diagnostic 
Code 5257, which is the basis of the Veteran's 30 percent 
rating for his right knee disability prior to June 23, 2008.  
This is sufficient notice here because for reasons to be 
explained below the Veteran is barred as a matter of law from 
receiving an increased rating greater than 60 percent for his 
right knee disability from June 23, 2008.  Alternative 
diagnostic codes for knee disabilities, moreover, were 
defined in the October 2006 statement of the case (SOC) and a 
subsequent SSOC was issued in October 2008 thereafter.  The 
absence of these diagnostic codes in the April 2008 duty to 
assist letter is not prejudicial because the Veteran had 
actual knowledge of the criteria for obtaining an increased 
rating under alternative diagnostic codes.  The Veteran was 
further afforded several VA examinations throughout the 
pendency of this appeal, to include August 2004, October 2005 
and June 2008 where the examiner conducted all necessary 
tests and asked the Veteran all relevant questions with 
regard to the severity of his right knee.

Other increased ratings on appeal, namely the Veteran's left 
knee disability and right ankle disability, stem from the 
initial grant of service connection.  For initial rating 
claims, where, as here, service connection has been granted 
and the initial rating and effective date have been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating and effective date claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the Veteran appropriate VA examinations in 
2004, 2005 and 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's knees or right ankle since he was 
last examined.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims. 



Increased Ratings

In regard to the increased rating claims on appeal, 
disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the right knee disability in this 
case, the primary concern is the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, where the issue involves the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, such as the left 
knee and right ankle disabilities on appeal here, the entire 
history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the Veteran's 
bilateral knee and right ankle disorders, pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion. See Johnson v. Brown, 9 Vet. App. at 
12 (1996).  

Right Knee

Initially, the Board notes the RO awarded the Veteran a 60 
percent combined rating for his right knee disability, 
effective June 23, 2008.  Although technically still part of 
the appeal, the Board concludes a higher rating for this time 
period is barred as a matter of law.  That is, the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  See 38 C.F.R. § 4.68, Amputation 
Rule.  An above the knee amputation, not to include a thigh 
amputation, is rated 60 percent disabling.  See 38 C.F.R. § 
4.71a, DCs 5162, 5163.  Accordingly, the Veteran may not 
receive a combined rating greater than 60 percent for his 
right knee and, therefore, this aspect of his increased 
rating claim is denied as a matter of law. 

The medical evidence from June 23, 2008, however, may be 
considered with regard to other time periods if found 
relevant.  That is, regardless of the time period or 
regulations examined, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).

Prior to June 23, 2008, the Veteran's right knee was rated 30 
percent disabling under Diagnostic Code 5257, for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.  Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap." Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)). 

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

VA outpatient treatment records indicate the Veteran 
complained of instability throughout the appellate time frame 
and was issued a knee brace and a cane for his knees 
bilaterally.  In December 2004, the VA outpatient records 
indicate a complaint of buckling knees.

The Veteran was afforded a VA examination in August 2004 and 
again in October 2005.  In August 2004, the Veteran was 
diagnosed with a right ruptured meniscus, decreased range of 
motion and instability.  Specifically, the Veteran's right 
knee had limited flexion to 110 degrees and the examiner 
noted valgus instability, although it is unclear within the 
context if the noted instability was based on objective 
findings or the Veteran's reported complaints.  

The Veteran was afforded an additional examination in October 
2005 where the Veteran was diagnosed with chronic right knee 
pain, secondary to post-traumatic degenerative changes.  The 
Veteran's right knee was found to have minimal swelling, 
minimal tenderness to palpitation and flexion limited to 100 
degrees, secondary to pain.  Despite the Veteran's complaints 
of instability, the examiner specifically noted the Veteran's 
ligaments were normal. 

Although not directly relevant to the inquiry here, the Board 
also finds compelling the most recent VA examination, dated 
June 23, 2008, found no objective evidence of instability of 
the right knee.

Prior to June 23, 2008, the Veteran was rated at the highest 
percentage available under DC 5257.  See 38 C.F.R. § 4.71a, 
DC 5257.  The only alternative diagnostic codes that provide 
a rating greater than 30 percent require a finding of 
ankylosis (DC 5256), extension limited to 30 degrees or more 
(DC 5261) or nonunion of the tibia and fibula (DC 5262).  The 
medical evidence described above, however, does not support 
application of these diagnostic codes.  The Veteran exhibited 
full extension prior to June 23, 2008 and his right knee 
disability is not manifested by ankylosis or impairment of 
the tibia and fibula.

Alternatively, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition. See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  The VA Office of General Counsel has provided 
guidance concerning increased rating claims for knee 
disorders.  The General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding. See 
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also x-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  

Degenerative arthritis is rated under Diagnostic Code 5003.  
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a. 

In this case, there is x-ray evidence of degenerative 
arthritis of the right knee and at least some, but not 
compensable, limited motion prior to June 23, 2008.  That is, 
2004 and 2005 VA examinations indicate normal extension and 
flexion limited to 110 degrees and 100 degrees respectively.  
Technically, the criteria for a separate 10 percent rating 
for degenerative arthritis prior to June 23, 2008 are met.

This claim, however, is further complicated by the diagnostic 
code used by the RO in awarding the Veteran a 30 percent 
rating prior to June 23, 2008 for his right knee disability.  
Although awarded under DC 5257, it is clear from the medical 
evidence that there is no conclusive objective evidence of 
any recurrent subluxation or lateral instability.  Indeed, 
the majority of the medical evidence indicates the Veteran's 
ligaments are normal.  The RO, in awarding the 30 percent 
rating, focused on the Veteran's diagnosis of DJD and limited 
motion in supporting the 30 percent rating.  It is clear from 
the analysis, the RO awarded the 30 percent rating based on 
manifestations of DJD and limited motion and not based on the 
Veteran's reported instability.

In light of the circumstances here, the Board concludes 
awarding a separate 10 percent rating under DC 5003 would 
constitute impermissible pyramiding for this time frame.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Functional loss due to pain, weakness, fatigability or 
incoordination was considered in accordance with 38 C.F.R. §§ 
4.40, 4.45.  See DeLuca, 8 Vet. App. 202.  In this case, the 
Board concludes the Veteran's 30 percent rating during this 
time period was inflated based on manifestations unfounded by 
the medical evidence, to include instability.  The Board 
continues the 30 percent rating here based primarily on the 
Veteran's contentions of pain, weakness, fatigability and 
instability notwithstanding the objective evidence to the 
contrary.  In other words, under the diagnostic code 
criterion alone, the Veteran is merely entitled to a 10 
percent rating for his DJD with minimally decreased range of 
motion.  The Veteran was awarded 30 percent by the RO and the 
Board will not disturb this rating in light of the Veteran's 
subjective complaints and the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  In short, the Veteran is not entitled to a rating 
greater than 30 percent, prior to June 23, 2008, under any 
applicable or arguably applicable diagnostic criterion. 

Left Knee

The Veteran was service-connected with left knee degenerative 
arthritis and assigned an initial rating of 10 percent 
disabling, effective July 24, 2004, under DC 5003, in a 
September 2004 rating decision for findings of degenerative 
arthritis and some limited motion.  Thereafter, the Veteran 
was awarded an additional, separate 20 percent rating, 
effective June 23, 2008, under DC 5258, in an October 2008 
rating decision for findings of a meniscus tear in addition 
to the manifestations from his degenerative arthritis.

Again, regardless of the time period or regulations examined, 
VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).

Diagnostic Code 5003 and normal range of motion of the knee 
is defined above.  A rating greater than 10 percent is not 
warranted under DC 5003 unless arthritis affects two major 
joints.  Under DC 5258, a 20 percent rating is awarded for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  See 38 C.F.R. 
§ 4.71a, DC 5258.  This is the highest rating available under 
DC 5258.  Id. 

Prior to June 2008, the Veteran was afforded VA examinations 
in August 2004 and October 2005.  It is noteworthy that x-
rays prior to this time indicated a normal left knee.  In 
August 2004, the VA examiner diagnosed the Veteran with 
"suggestive" degenerative arthritis based on complaints of 
"creaking of the joint."  The Veteran's left knee, at that 
time, exhibited normal range of motion.  In October 2005, the 
VA examiner confirmed degenerative arthritis of the left knee 
by x-ray and indicated limited flexion to 120 degrees, 
secondary to stiffness.  The examiner indicated at that time 
normal ligaments, no swelling and no pain or tenderness.  

VA outpatient treatment records from 2004 to 2005 do indicate 
complaints of instability and "buckling" of the knees.  The 
Veteran was prescribed bilateral braces and a cane for 
stability, but instability was never objectively confirmed.

Most recently, the Veteran was afforded a VA examination in 
June 2008 where the examiner noted the Veteran's complaints 
of instability, but again found no objective evidence of 
instability.  Rather, the Veteran's left knee was mainly 
manifested by pain, limited flexion to 100 degrees, further 
limited to 95 degrees on repetition, tear of the medial 
meniscus extending to the posterior horn, degeneration of the 
lateral meniscus, and severe patellofemoral syndrome of the 
left knee. 
  
Prior to June 2008, it is clear the Veteran's left knee 
disability was mainly manifested by slight limited flexion, 
but not to a compensable degree under DC 5260 or DC 5261, and 
x-ray findings of degenerative arthritis.  That is exactly 
the criteria for a 10 percent rating under DC 5003.  In light 
of no objective findings of recurrent subluxation or lateral 
instability, a separate rating or higher rating under DC 5271 
is not appropriate.  Other diagnostic codes related to the 
knee are also not applicable for this time period because 
there are no medical findings of ankylosis (DC 5256), 
cartilage impairment (DCs 5258, 5259), tibia and fibula 
impairment (DC 5262) or genu recurvatum (DC 5263).

The RO, based primarily on the findings of the June 2008 
examination, awarded the Veteran a separate 20 percent rating 
under DC 5258, in addition to the 10 percent rating under DC 
5003, based on medical findings of an abnormal meniscus.  20 
percent is the highest rating available under DC 5258.  No 
further rating or increase under a different diagnostic code 
is warranted for this time period.  

From June 23, 2008, the Veteran's left knee is not ankylosed 
(frozen) or manifested by recurrent subluxation or lateral 
instability and, therefore, DC 5256 and 5257 are not 
applicable.  The Veteran's left knee is also not manifested 
by tibia and fibula impairment or genu recurvatum and, 
therefore, DCs 5262 and 5263 are not applicable.

In regard to the Veteran's limited motion of the left knee, 
at all time periods the Veteran exhibited normal extension 
and limited flexion to no less than 95 degrees, even on 
repetition.  The Veteran's left knee range of motion is not 
compensable under DC 5260 (flexion) or DC 5261 (extension).  
A rating greater than 10 percent for either time period is 
not warranted under DC 5003 because x-rays only confirm 
arthritis in one major joint.  

Functional loss due to pain, weakness, fatigability or 
incoordination was considered in accordance with 38 C.F.R. §§ 
4.40, 4.45 for both time periods.  See DeLuca, 8 Vet. App. 
202.  In this case, prior to June 23, 2008, the Veteran's 
left knee was manifested by stiffness, degenerative arthritis 
and slightly limited flexion.  Indeed, the October 2005 
examiner indicated the Veteran's limited flexion was 
secondary to left knee stiffness rather than his arthritis.  
Accordingly, functional loss is already part of the rating 
assigned prior to June 23, 2008.

From June 23, 2008, the Veteran has a combined rating of 30 
percent for his left knee, to include limited motion, 
degenerative arthritis and a torn medial meniscus.  The June 
2008 examiner indicated these left knee disabilities have a 
moderately severe affect on the Veteran's daily tasks.  The 
examiner noted the Veteran relies on his daughter to clean 
his house and do major shopping for him.  The Board concludes 
the functional loss exhibited by the Veteran, to include his 
complaints of pain and instability, notwithstanding objective 
confirmation of normal ligaments, is already properly 
compensated for by the two separate ratings currently 
assigned.  

Right Ankle

The Veteran's right ankle is currently rated 10 percent under 
Diagnostic Code 5003, for degenerative arthritis.  As 
explained above, a 10 percent rating is assigned under DC 
5003 where the Veteran has arthritis confirmed by x-ray of 
one major joint and otherwise non-compensable limited motion 
of the joint.  38 C.F.R. § 4.71a, DC 5003.

Normal range of motion of the ankle is 0 to 20 degrees 
dorsiflexion and 0 to 45 degrees plantar flexion.  See 38 
C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5271, a 10 
percent disability rating is warranted for "moderate" 
limited motion and a 20 percent rating is warranted for 
"marked" limited motion.  Id., DC 5271. 

The medical evidence is somewhat conflicting with regard to 
the Veteran's right ankle.  VA outpatient treatment records 
are virtually silent as to any regular treatment, complaints 
or diagnoses of his right ankle.  The Veteran was afforded 
multiple VA examinations in relation to his right ankle 
claim.

In August 2004, the examiner found the Veteran's right ankle 
to have limited dorsiflexion to 10 degrees and limited 
plantar flexion to 30 degrees.  The examiner also noted the 
Veteran's right ankle to be somewhat swollen, but arthritis 
was never confirmed by x-ray.

The Veteran was afforded another VA examination in October 
2005 where range of motion testing revealed very different 
results.  The Veteran's right ankle range of motion was 
virtually normal.  Dorsiflexion was within normal limits and 
plantar flexion was limited merely to 35 degrees.  X-rays at 
the time indicated no fractures or dislocations.  The right 
ankle has some arterial calcification. 

Most recently, the Veteran was afforded a VA examination in 
September 2008 where the examiner found significant limited 
motion.  Specifically, plantar flexion was limited to 30 
degrees, and further limited to 25 degrees on repetition.  
Dorsiflexion was limited to 5 degrees and further limited to 
0 degrees on repetition.  The examiner curiously diagnosed 
the Veteran with osteoarthritis of the right ankle even 
though x-rays taken at the time were within normal limits. 

Again, diagnostic Code 5003, for degenerative arthritis, 
provides for a 10 percent rating for disabilities manifested 
by arthritis, confirmed by x-ray, and an otherwise non-
compensable amount of decreased range of motion.  

In this case, it is unclear whether the Veteran's arthritis 
has ever been definitively confirmed by x-ray.  It is clear, 
however, the Veteran's right ankle is mainly manifested by 
pain and limited motion.  Indeed, the most current evidence 
indicates the Veteran cannot dorsiflex his right ankle at all 
upon repetition.  In light of the most recent evidence 
indicative of marked limited motion, the Board finds a 20 
percent rating under DC 5271 is warranted, but no more. 

Functional loss was considered.  Most recently, the 2008 
examiner indicated the Veteran's right ankle disability only 
mildly affects daily activities such as dressing and shopping 
and moderately affects self-care activities, such as bathing 
and grooming.  Further functional loss based on pain, 
endurance and repetitive motion was already considered in the 
increased rating being awarded here as explained above.  The 
affects his right ankle has on daily activities, moreover, is 
also compensated by the increased rating awarded here.  Cf. 
DeLuca, 8 Vet. App. 202.

As explained above, separate ratings may be awarded for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).
 
In this case, separate ratings are not applicable.  The 
Veteran's right ankle disability is manifested by conflicting 
evidence of arthritis, limited motion and pain.  The 
diagnostic criteria used for arthritis as well as limited 
motion are overlapping and, therefore, awarding two separate 
ratings for each manifestation would constitute impermissible 
pyramiding.  Id.

No other arguable applicable diagnostic code would provide 
for a rating greater than 20 percent.  The only diagnostic 
code pertaining to ankle disabilities that provides for a 
rating greater than 20 percent requires a showing of 
ankylosis (DC 5270).  In this case, the Veteran is able to 
move his right ankle, albeit with some limitations, and 
therefore it is clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 30 percent for the right knee, prior to 
June 23, 2008; 60 percent for the right knee, from June 23, 
2008; 10 percent for the left knee, prior to June 23, 2008; 
30 percent for the left knee, from June 23, 2008; and 20 
percent for the right ankle. 


ORDER

Entitlement to an increased rating for right knee post-
traumatic degenerative joint disease (DJD) status-post right 
arthroscopy for torn medial meniscus greater than 30 percent 
prior to June 23, 2008, and an increased rating greater than 
60 percent from June 23, 2008, is denied. 

Entitlement to an increased initial rating for left knee 
degenerative arthritis greater than 10 percent prior to June 
23, 2008, and an increased rating greater than 30 percent 
from June 23, 2008, is denied.

Entitlement to an increased initial rating of 20 percent, but 
no more, for marked limitation of motion of the right ankle 
is granted subject to the laws and regulations governing 
monetary awards. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


